                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11       JOSEPH JOHNSON-BEY,                              Case No. 19-cv-03762-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER TO SHOW CAUSE WHY THIS
                                  13              v.                                        CASE SHOULD NOT BE
                                                                                            TRANSFERRED TO THE WESTERN
                                  14       JAMES M. LAMMEY, et al.,                         DISTRICT OF TENNESSEE
                                  15                     Defendants.                        Re: ECF No. 2
                                  16

                                  17        Plaintiff Joseph Johnson-Bey #06143, who is representing himself, sued the State of

                                  18   Tennessee, James M. Lammey, and Tom Leith (both attorneys).1 In his complaint, he claims

                                  19   violations of “Treaty Law Article III Jurisdiction – Violation of Unalienable Rights,” violations of

                                  20   the Racketeer Influenced and Corrupt Organizations Act (RICO), libel, slander, and defamation

                                  21   based on his alleged arrested and subsequent detention, which he characterizes as being “held for

                                  22

                                  23

                                  24

                                  25   1
                                         Compl. – ECF No. 1 at 1. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents. In his complaint, the
                                  26   plaintiff also names the Shelby County Sheriff’s Office, the Memphis Police Department, Heidi Kuhn
                                       (a “criminal court clerk), and Tennessee Secretary of State Tre Hargett under the heading
                                  27   “Defendants” in his complaint. Id. at 10. They are not listed in the complaint’s caption or civil
                                       coversheet, and he did not submit summonses for them. See id; Civil Cover Sheet – ECF No. 1-1.
                                  28

                                       ORDER – No. 19-cv-03762-LB
                                   1   ransom for 121 days” against his will “even after it was clear that the court lacked jurisdiction.”2

                                   2   He seeks $25,000,000, court costs, and injunctive relief.3

                                   3         The Eleventh Amendment likely bars the plaintiff’s claim against the State of Tennessee. The

                                   4   Eleventh Amendment provides that “[t]he Judicial power of the United States shall not be

                                   5   construed to extend to any suit in law or equity, commenced or prosecuted against one of the

                                   6   United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” U.S.

                                   7   Const. amend. XI. “The ultimate guarantee of the Eleventh Amendment is that nonconsenting

                                   8   States may not be sued by private individuals in federal court.” Beentjes v. Placer Cnty. Air

                                   9   Pollution Control Dist., 397 F.3d 775, 777 (9th Cir. 2005) (citation and internal punctuation

                                  10   omitted).

                                  11         The individually named defendants are residents of the state of Tennessee.4 The plaintiff is

                                  12   also a resident of Tennessee, and from the complaint, the court surmises that the acts surrounding
Northern District of California
 United States District Court




                                  13   the allegedly wrongful arrest and detention took place there. If that is true, there is no venue in the

                                  14   Northern District of California.

                                  15          “A civil action may be brought in — (1) a judicial district in which any defendant resides, if

                                  16   all defendants are residents of the State in which the district is located; (2) a judicial district in

                                  17   which a substantial part of the events or omissions giving rise to the claim occurred, or a

                                  18   substantial part of property that is that is the subject of the action is situated; or (3) if there is no

                                  19   district in which an action may otherwise be brought as provided in this section, any judicial

                                  20   district in which any defendant is subject to the court’s personal jurisdiction with respect to such

                                  21   action.” 28 U.S.C. § 1391(b).

                                  22         If venue is improper, the court may either dismiss the case without prejudice, or, if it is in the

                                  23   “interest of justice,” transfer the case “to any district or division in which it could have been

                                  24   brought.” 28 U.S.C. § 1406(a); In re Hall, Bayoutree Assocs., Ltd., 939 F.2d 802, 804 (9th Cir.

                                  25

                                  26
                                       2
                                           Compl. – ECF No. 1 at 3, 11 (¶¶ 2–3, 7).
                                  27   3
                                           Id. at 13–14 (¶¶ 1–8).
                                  28   4
                                           Id. at 10.

                                       ORDER – No. 19-cv-03762-LB                           2
                                   1   1991). Ordinarily, the interest of justice requires transferring the case to a proper venue rather than

                                   2   dismissing the case. See Baeta v. Sonchik, 273 F.3d 1261, 1264–65 (9th Cir. 2001). An action may

                                   3   be transferred to another court if: (1) that court is one where the action might have been brought;

                                   4   (2) the transfer serves the convenience of the parties; and (3) the transfer will promote the interests

                                   5   of justice. Kinney v. Gutierrez, No. 3:16-cv-02287-LB, 2016 WL 4268679, at *2 (N.D. Cal. Aug.

                                   6   15, 2016) (citing E & J Gallo Winery v. F. & P. S.p.A., 899 F. Supp. 465, 466 (E.D. Cal. 1994)).

                                   7      Under the circumstances, the court orders the plaintiff to show cause in writing by July 17,

                                   8   2019 why his case should not be transferred to the Western District of Tennessee for lack of

                                   9   proper venue. By July 17, 2019, the plaintiff must do one of the following: (1) show cause in

                                  10   writing (in no more than five pages) why the court should not transfer his case to the Western

                                  11   District of Tennessee; (2) file a statement of non-opposition to the transfer; or (3) dismiss the case

                                  12   without prejudice by filing a one-page notice of voluntary dismissal.
Northern District of California
 United States District Court




                                  13

                                  14      IT IS SO ORDERED.

                                  15      Dated: July 3, 2019

                                  16                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  17                                                    United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 19-cv-03762-LB                         3
